Citation Nr: 0735013	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  03-26 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1964 to 
December 1986.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an October 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama that denied 
the benefits sought on appeal.

The Board issued a March 2007 decision remanding the issue of 
entitlement to service connection for degenerative joint 
disease of the left knee for a VA examination. A May 2007 VA 
examination is now a part of the record.  Consequently, the 
Board will proceed to adjudicate the claim.   


FINDING OF FACT

Degenerative joint disease of the left knee was not incurred 
in service and is not causally or etiologically related to 
service.


CONCLUSION OF LAW

The criteria for a grant of service connection for 
degenerative joint disease of the left knee has not been met.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). Veterans 
Claims Assistance Act (VCAA) notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
claimant, 2) that a reasonable person could be expected to 
understand from the notice what was needed, or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007). 

In this case, through a July 2002 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim. The 
veteran did not receive notice as to the information and 
evidence necessary to assign a disability rating or an 
effective date until a March 2006 letter. As such, the notice 
was deficient as to timing.  The veteran, however, has not 
been prejudiced from this error because the denial of the 
service connection claim in this appeal renders moot any 
question as to the appropriate disability rating or effective 
date to be assigned.  See Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran. The record includes service medical 
records and private medical records. The veteran has been 
afforded a VA examination in connection with his claim. As 
such, the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the veteran.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be a chronic disability resulting from that injury. If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b). Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1101, 1133; 38 
C.F.R. §§ 3.307, 3.309. Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service medical records dated in July 1965 show that the 
veteran had an abrasion to his left knee. In a June 1986 
discharge examination report, the veteran complained of knee 
problems and the examiner noted a previous knee injury. 
However, upon examination, the veteran's knee was clinically 
evaluated and found to be normal.   

Private medical records, VA treatment records, and a May 2007 
VA examination report reflect that the veteran currently has 
degenerative joint disease in his left knee.  

As noted before, the veteran was afforded a May 2007 VA 
examination. The examiner reviewed the claims file and 
medical records.  The examiner also conducted a thorough 
physical examination, including X-rays of the left knee and a 
detailed review of the veteran's service medical records. 
After considering the entire record, the examiner concluded 
that the veteran's left knee disorder is "less likely" 
related to the veteran's active military service. He cited 
incurrent causes, specifically obesity and residuals of 
arthroscopic surgery, as the rationale for his opinion. 

In sum, the record does not contain any competent medical 
evidence linking the veteran's current left knee disability 
to his active military service. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). Although the veteran asserts 
that he believes his current knee condition is related to his 
active duty service, it is well-established that laypersons, 
such as the veteran, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). Since there is no 
competent medical evidence of an etiological relationship 
between the veteran's current left knee disability and any 
aspect of his active military service, the veteran's claim is 
denied. 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


